DETAILED ACTION
Claims 1-10 were rejected in the Office Action mailed 06/26/2021. 
Applicant filed a response, amended claims 2-7 and 10, added new claims 11-17, and cancelled claims 1 and 8-9 on 09/27/2021. 
Claims 2-7 and 10-17 are pending. 
Claims 2-7 and 10-17 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: 150.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 2-7 and 10-17 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-10 of copending Application No. 17/073,261. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 4-7, 10-11, and 13-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 5-8 of copending Application No. 16/952,938 in view of Sheftel et al. (US 2016/0008273) (Sheftel). Although the claims at issue are not identical, they are not patentably distinct from each other, as set forth below. 
The present claims require an antimicrobial fabric formed of fibers having nanosized particles of zinc exposed in part on a surface of the fibers. The present claims further require the fibers contain carbon nanotubes dispersed intermittently within the thermoplastic fibers during fiber formation, and wherein the particles of zinc are selected from the group consisting of elemental zinc particles, zinc oxide, and zinc salt. The present claims further require the zinc particles have a size range of 1 to 10,000 nanometers. The present claims further require the nanosized particles of zinc are adhered to or held by the surface of the fibers. The present 
The copending claims of 16/952,938 requires a cloth article formed of a fabric material formed of polyethylene fibers (i.e., thermoplastic fibers) forming a sheath over a core material, wherein the polyethylene fibers sheath contains particles of zinc and carbon fiber nanotubes dispersed within the polyethylene fibers during fiber formation, wherein the particles of zinc are selected from the group consisting of elemental zinc particles, zinc oxide, and zinc salt particles, wherein the particles of zinc having a size range of 1-200 microns (i.e., 1,000 to 200,000 nm; nano-sized), wherein the particles are exposed at least in part on the surface of the polyethylene fibers sheath (i.e., on the surface of the thermoplastic fiber), wherein the fabric material is formed by co-extruding the polyethylene fibers with a core fiber material formed of a thermoplastic material other than polyethylene, or formed of a thermosetting material, wherein the cloth article is in direct contact with the skin of a user, at least in part, when worn, wherein the particles of metal are arranged to release ions when in contact with the skin of the wearer, wherein the cloth article is selected from the group consisting of caps, face masks, sheets and pillow cases (i.e., personal protective equipment).  
The copending claims do not claim the cloth article is antimicrobial. However, given the copending claims of 16/952,931 teaches the claimed carbon nanotubes provide antimicrobial 
The copending claims claim an overlapping range of particle size of the particles of zinc. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
The copending claims do not claim the presence of a plurality of half-cells of an air-zinc battery. However, the copending claims requires the particles of metal are arranged to release ions when in contact with the skin of the wearer. 
With respect to the difference, Sheftel teaches a device for treating hyperhidrosis, neuropathy, skin, circulation, muscle stimulation, by application of a fabric including an elemental zinc particle deposition to a treatment area of the skin (Sheftel, abstract). 
Sheftel teaches the zinc particles are disposed on the fabric in a pattern such that the zinc particles form a matrix of half-cells of a zinc-air battery for ion exchange with the skin (Sheftel, [0039-0040]; claim 1). 
In light of the disclosure of Sheftel, it therefore would have been obvious to one of ordinary skill in the art to arrange the particles of zinc such that the particles of zinc form a plurality of half-cells of an air-zinc battery on the surface of the cloth article of copending application 16/952,938, in order to produce ion exchange with the skin of a wearer for treating hyperhidrosis, neuropathy, skin, circulation, muscle stimulation, and thereby arrive at the claimed invention. 


Claims 2, 4-7, 10-11, and 13-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 19-22 of copending Application No. 15/823,076 in view of Sheftel et al. (US 2016/0008273) (Sheftel). Although the claims at issue are not identical, they are not patentably distinct from each other, as set forth below. 
The present claims require an antimicrobial fabric formed of fibers having nanosized particles of zinc exposed in part on a surface of the fibers. The present claims further require the fibers contain carbon nanotubes dispersed intermittently within the thermoplastic fibers during fiber formation, and wherein the particles of zinc are selected from the group consisting of elemental zinc particles, zinc oxide, and zinc salt. The present claims further require the zinc particles have a size range of 1 to 10,000 nanometers. The present claims further require the nanosized particles of zinc are adhered to or held by the surface of the fibers. The present claims further require the fibers comprise thermosetting thermoplastic fibers, preferably polyethylene fibers or polypropylene fibers. The present claims further require the fibers are formed by co-extruding polyethylene fibers with a core fiber formed of the same or a different thermoplastic material or with a thermosetting material. The present claims further require personal protective equipment formed at least in part of the fabric, wherein a surface of the fabric is comprised to be in direct contact with the skin of the wearer, at least in part, when worn, and wherein the particles are arranged so that the fabric is in contact with the skin of the wearer form as plurality of half-cells of an air-zinc battery. The present claims further require the protective equipment is in the form of a mask, scrubs, gowns, or caps, and sheets, pillow cases, towels, or wraps. 
The copending claims of 16/952,938 requires an article of clothing formed of a fabric material formed of woven or knitted polyethylene fibers (i.e., thermoplastic fibers) containing 
The copending claims do not claim the cloth article is antimicrobial. However, given the copending claims of 15/823,076 teaches the claimed carbon nanotubes provide antimicrobial nature (Specification, pg. 14, lines 9-11), it is clear the cloth article comprising the carbon nanotubes would possess some degree of antimicrobial nature and therefore corresponds to an antimicrobial fabric. 
The copending claims claim an overlapping range of particle size of the particles of zinc. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
The copending claims do not claim the presence of a plurality of half-cells of an air-zinc battery or forming a personal protective equipment article of clothing including a mask, scrubs or caps, and sheets or pillow cases. However, the copending claims requires the particles of metal are arranged to release ions when in contact with the skin of the wearer. 

Sheftel teaches the zinc particles are disposed on the fabric in a pattern such that the zinc particles form a matrix of half-cells of a zinc-air battery for ion exchange with the skin (Sheftel, [0039-0040]; claim 1). 
Sheftel teaches the fabric treats hyperhidrosis by contact the skin with elemental zinc particles disposed on the fabric (Sheftel, [0044-0045]). Sheftel teaches forming the fabric into articles of clothing such as socks, gloves, headbands, and caps (Sheftel, [0027]). 
In light of the disclosure of Sheftel, it therefore would have been obvious to one of ordinary skill in the art to arrange the particles of zinc such that the particles of zinc form a plurality of half-cells of an air-zinc battery on the surface of the cloth article of copending application 15/823,076, in order to produce ion exchange with the skin of a wearer for treating hyperhidrosis, neuropathy, skin, circulation, muscle stimulation, and thereby arrive at the claimed invention. 
In light of the disclosure of Sheftel, it therefore would have been obvious to one of ordinary skill in the art to form personal protective equipment including a mask, cap, and sheets or pillow covers using the fabric material of copending application 15/823,076, as these items intend to contact the skin of a user, as the fabric material of copending application 15/823,076 in view of Sheftel is capable of treating hyperhidrosis when the fabric material is in contact with the skin of a user, and thereby arrive at the claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claims 7 and 10 are objected to because of the following informalities: 

It appears claim 10 includes a typographical error. It is suggested to delete “of” after “equipment” in line 1 of claim 10. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 14 recite, “the fibers comprise thermosetting thermoplastic fibers” in line 2 and lines 1-2, respectively. It is not clear what the scope of this limitation includes. Are the fibers thermoplastic fibers, thermosetting fibers, or both? The Examiner will interpret this limitation as “thermosetting or thermoplastic fibers”. 
Claim 10 recites the limitation, “the wearer” in line 6. There is insufficient antecedent basis for this limitation. It is advised to replace “the wearer” with “the individual”. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 3 and 12 recite the limitation, “the particles of zinc have a size range selected room the group consisting of 1 to 1,000 nanometers” in lines 2-3 and 1-2, respectively. Claim 3 depends from independent claim 7. Claim 12 depends from independent claim 10. Independent claims 7 and 12 also recite the limitation, “particles of zinc of 1 to 1000 nanometers size” in lines 2-3 each. Therefore, this limitation of a size of 1 to 1,000 nanometers recited in claims 3 and 12 do not further limit the independent claims from which they depend on. It is advised to delete this limitation in order to ensure claims 3 and 12 are in proper dependent form.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.	
Claims 3-4, 7, 10, and 12-13 are rejected under 35 U.S.C. 103 as being obvious over Sheftel et al. (US 2016/0008273) (Sheftel) in view of Ren et al. (US 2010/0040655) (Ren). 
Regarding claims 3-4, 7, 10, and 12-13
Sheftel teaches a device for treating hyperhidrosis, neuropathy, skin, circulation, muscle stimulation, by application of a fabric including an elemental zinc particle deposition to a treatment area of the skin. See, e.g., abstract and claim 1. 
Sheftel teaches elemental zinc particles carried onto the surface of the fabric as a plurality of dots in a specific pattern, wherein the zinc-carrying fabric is placed with the zinc particles in contact with the skin of a person to create a zinc-oxygen battery which produces an electric current at the skin. The pattern of zinc is arranged to form a plurality of half-cells of a 
Sheftel further teaches the fabric comprises an article of clothing such as medical clothing, including a cap and sleeves. Paragraphs [0013] and [0027]. It is the Examiner’s opinion a sleeve corresponds to a wrap as it encloses the wearer. 

	Sheftel does not explicitly teach the zinc particles have a size of 1 to 1,000 nanometers. 
	With respect to the difference, Ren teaches articles of protective clothing in which the fibers are coated with zinc nanoparticles having a size of up to about 500 nm for use in reducing and/or preventing virus transmission. See, e.g., abstract and paragraphs [0001], [0011-0017], and [0020]. The articles of protective clothing include hats. Paragraph [0063]. 
	As Ren expressly teaches, coating an article of clothing with zinc particles having a size up to about 500 nm prevents and reduces virus transmission. Paragraphs [0047], [0051], [0059], [0114], and [0116]. See Table 2. 
	Ren and Sheftel are analogous art as they are both drawn to medical clothing comprising zinc carrying fabric. 
	In light of the motivation of using nanoparticles having a size up to 500 nm as provided by Ren, it therefore would have been obvious to one of ordinary skill in the art to use zinc particles having a size up to 500 nm in Sheftel, in order to reduce and prevent virus transmission, and thereby arrive at the claimed invention. 
	 It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).	

Given that structure and material of the article of clothing of Sheftel in view of Ren is substantially identical to the structure and material as used in the present invention, as set forth above, it is clear that the article of clothing of the Sheftel in view of Ren would intrinsically have an anti-microbial kill rate in excess of 99%, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Claim 10 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Sheftel et al. (US 2016/0008273) (Sheftel) in view of Ren et al. (US 2010/0040655) (Ren) and Botturi (US 2003/0224684). 
Regarding claim 10
Sheftel teaches a device for treating hyperhidrosis, neuropathy, skin, circulation, muscle stimulation, by application of a fabric including an elemental zinc particle deposition to a treatment area of the skin. See, e.g., abstract and claim 1. 
Sheftel teaches elemental zinc particles carried onto the surface of the fabric as a plurality of dots in a specific pattern, wherein the zinc-carrying fabric is placed with the zinc particles in contact with the skin of a person to create a zinc-oxygen battery which produces an electric current at the skin. The pattern of zinc is arranged to form a plurality of half-cells of a zinc-oxygen battery. Paragraphs [0007-0008], [0011], [0021], and [0040-0043]. Sheftel teaches the zinc particles are anchored to the fibers. Paragraphs [0014] and [0035]. 

	Sheftel does not explicitly teach the zinc particles have a size of 1 to 1,000 nanometers (A) or the fabric of the device comprising a sheet, pillow cover, towel, or a wrap (B). 
See, e.g., abstract and paragraphs [0001], [0011-0017], and [0020]. The articles of protective clothing include hats. Paragraph [0063]. 
	As Ren expressly teaches, coating an article of clothing with zinc particles having a size up to about 500 nm prevents and reduces virus transmission. Paragraphs [0047], [0051], [0059], [0114], and [0116]. See Table 2. 
	Ren and Sheftel are analogous art as they are both drawn to medical clothing comprising zinc carrying fabric. 
	In light of the motivation of using nanoparticles having a size up to 500 nm as provided by Ren, it therefore would have been obvious to one of ordinary skill in the art to use zinc particles having a size up to 500 nm in Sheftel, in order to reduce and prevent virus transmission, and thereby arrive at the claimed invention. 
	 It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).	
	
With respect to the difference, Botturi (B) teaches a fabric for producing metallotherapy effects if the fabric is placed in direct contact with the human body, wherein the fabric comprises threads that comprise zinc. See, e.g., abstract. Botturi teaches beneficial effects regarding blood circulation, prevention or reduction of articular or rheumatic pains, regularization of sweating. Paragraphs [0033-0034]. Botturi teaches the fabrics forms bed linens or pillow cases. Paragraph [0030-0031].

In light of the disclosure of Botturi, it therefore would have been obvious to one of ordinary skill in the art to form bed linens or pillows cases using the zinc-carrying fabric of Sheftel in view of Ren, as these articles involve contact with the skin of the user, in order to treat hyperhidrosis, neuropathy, and enhance athletic performance, endurance, and faster recovery as well as simulates skin, circulation, and muscles with predictable success, and thereby arrive at the claimed invention.

Given that structure and material of the zinc carrying fabric of Sheftel in view of Ren and Botturi is substantially identical to the structure and material as used in the present invention, as set forth above, it is clear that the zinc carrying fabric of the Sheftel in view of Ren and Botturi would intrinsically have an anti-microbial kill rate in excess of 99%, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).


Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sheftel et al. (US 2016/0008273) (Sheftel) in view of Ren et al. (US 2010/0040655) (Ren) and alternatively and Botturi (US 2003/0224684), as applied in claims 7 and 10 above, and further in view of Son et al. (US 2014/0308504) (Son).
Regarding claim 2
Sheftel in view of Ren teaches all of the limitation of claims 7 and 10 above, however does not explicitly teach the presence of carbon nanotubes. 
See, e.g., abstract, paragraphs [0023] and [0035] and claim 2. 
As Son expressly teaches, carbon nanotube particles impart a heat-retaining function to the fiber. Paragraph [0035]. 
Son and Sheftel are analogous art as they are both drawn to forming article of clothing with functionality. Son, Paragraph [0006]. 
	In light of the motivation of using carbon nanotube particles as provided by Son, it therefore would have been obvious to one of ordinary skill in the art to disperse carbon nanotube particles in the fibers of Sheftel in view of Ren, in order to form a fiber having a heat-retaining function, and thereby arrive at the claimed invention. 
Although Sheftel in view of Ren and Son does not explicitly teach dispersing intermittently carbon nanotube particles in the fiber during fiber formation, as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Sheftel in view of Ren and Son meets the requirements of the claimed product (i.e., .

Claims 5-6 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sheftel et al. (US 2016/0008273) (Sheftel) in view of Ren et al. (US 2010/0040655) (Ren) and alternatively and Botturi (US 2003/0224684), as applied in claims 7 and 10 above, and further in view of Koori et al. (US 2016/0032504) (Koori).
Regarding claims 5-6
Sheftel in view of Ren teaches all of the limitation of claims 7 and 10 above, however does not explicitly teach the fibers comprising thermoplastic polyethylene or polypropylene or the fibers being formed by co-extruding polyethylene fibers with a core fiber formed of the same or a different thermoplastic material or with a thermosetting material. 
With respect to the difference, Koori teaches nonwoven fabrics are often used in applications in which they come into direct contact with the body, and thus, a required performance regarding good wear feeling to the body and hand touch feeling are being more increased. Paragraph [0002]. It is noted Sheftel teaches the fabric is a non-woven fabric. Sheftel, paragraph [0023]. Koori teaches the nonwoven fabric is suitable used for clothing material. Paragraph [0140].
Koori teaches a fiber constituting a nonwoven fabric is constructed of a core-sheath type composite fiber structure, wherein polyethylene is used for the sheath and polypropylene is used for the core. Paragraph [0002]. 
As Koori expressly teaches, by using polyethylene as the sheath component, the fiber surface becomes smooth and it becomes possible to produce a nonwoven fabric having a very pleasant texture. Paragraph [0003]. 
As Koori expressly teaches, the core-sheath composite fiber improves flexibility of the nonwoven fabric. Paragraph [0031].

In light of the motivation of using a core-sheath composite fiber as provided by Koori, it therefore would have been obvious to one of ordinary skill in the art to form the non-woven fabric of Sheftel in view of Ren using sheath-core composite fibers comprising polyethylene as the sheath and polypropylene in the core (i.e., thermoplastic fiber comprising polyethylene or polypropylene), in order to provide a nonwoven fabric having improved flexibility and pleasant texture, and thereby arrive at the claimed invention. 
Although Sheftel in view of Ren and Koori does not explicitly teach the fiber is formed by co-extruding polyethylene fibers with a core fiber formed of r the same or a different thermoplastic material or with a thermosetting material, as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Sheftel in view of Ren and Koori meets the requirements of the claimed product (i.e., sheath core composite fiber comprising polyethylene as sheath and polypropylene as core), Sheftel in view of Ren and Koori clearly meets the requirements of the present claim.

Response to Arguments
In view of the amendments to the drawings, the objections to the drawings are withdrawn. However, the amendment to the specification necessitates a new set of objections to the drawings, as set forth above. 

In view of the amendments to the claims, the previous claim objections and 112(b) rejections are withdrawn. However, the amendment necessitates a new set of claim objections and 112(b) rejections, as set forth above. 

In view of applicant’s amendment to claims 7 and 10, it is agreed Rock and Bessinger do not meet the newly added limitations. Therefore, the previous rejections over Rock and Bessinger are withdrawn. 
The previous rejection over Sheftel is substantially maintained. Any modification to the rejection is in response to the amendment of claims 7 and 10.

Applicant's arguments filed 09/27/2021 with respect to Sheftel have been fully considered but they are not persuasive, as set forth below. 

Applicants primarily argue:
“As noted in Applicant’s sworn specification, page 6, “…fibers containing discreet patterns of nano size zinc particles for forming fabrics incorporated into personal protective equipment such as masks, provide an anti-microbial kill rate in excess of 99% when in close proximity to the skin of a human or animal. This is unexpected since micron size particles of zinc as disclosed in our aforesaid PCT application and other prior art required that the zinc particles needed to be in contact with the skin of the wearer to generate an electrical field to have any antimicrobial effect. We have now found that by employing nano size zinc particles electrical fields are formed in the fabric even in areas not in contact with the skin of the wearer. All that is necessary is that the fabric contact the skin of the wearer at some point. While not wishing to be bound by theory, it is believed that as the zinc particles approach < 1000 nanometers in size, 

Remarks, pg. 9-10
The Examiner respectfully traverses as follows:
	While Sheftel does not explicitly teach using nanometer sized zinc particles of 1 to 1,000 nanometers, Sheftel is not closed off from such modification. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant primarily argues that Sheftel does not expressly teach the claimed particle size of 1 to 1,000 nanometers.  This argument merely agrees with the basis for the rejection under 35 U.S.C. 103(a), which admits that Sheftel does not disclose the entire claimed invention.  Rather, Ren is relied upon to teach claimed elements missing from Sheftel. 
Ren teaches applying nanoparticles of zinc having a size of up to 500 nm to protective clothing to protect against and reduce virus transmission. Paragraphs [0011-0017] and [0051]. Therefore, it would have been obvious to one of ordinary skill in the art to use zinc particles having a size of up to 500 nm in Sheftel, in order to protect against and reduce virus transmission, as set forth in the rejection above. Therefore, the article of clothing of Sheftel in view of Ren is anti-microbial as it protects and reduces virus transmission. 
Further, it is not clear how the prior art can disclose the same structure as presently claimed comprising the same material as presently claimed and not possess the properties 
	
Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789